Exhibit 10.1

 

 

 

SECOND AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

            THIS SECOND AMENDMENT, dated as of June 2, 2010, to Amended and
Restated Executive Employment Agreement, dated as of December 31, 2008, between
R. Richard Fontaine (“Executive”) and GameStop Corp. (the “Company”), as amended
as of April 5, 2010 (such agreement, as previously amended, the “Original
Agreement”).  (Defined terms used herein shall have the respective meanings
ascribed thereto in the Original Agreement.)

 

            WHEREAS, Executive has voluntarily agreed to modify his position and
duties effective June 2, 2010 and, as of such date, Executive will no longer be
Executive Chairman of the Company; and

 

            WHEREAS, as a result, the Parties desire to modify the Original
Agreement as provided below;

 

            NOW, THEREFORE, the Parties hereby agree that the Original Agreement
shall be modified as follows:

 

1.         Executive’s Position/Duties.  From the date hereof through March 3,
2013, Executive shall be Chairman International of the Company.  For such
period, Executive shall perform such duties as designated by the Executive
Chairman of the Company.  Executive’s employment with the Company shall
automatically terminate effective March 3, 2013, without further notice on the
part of either Party, and with no subsequent renewal terms.

 

2.         Miscellaneous.  Except as modified by this Amendment mutatis
mutandis, all terms and conditions set forth in the Original Agreement shall
continue to apply and remain unchanged and in full force and effect, and any
reference in the Original Agreement to “this Agreement” shall mean the Original
Agreement as modified by this Amendment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



Exhibit 10.1

 

 

            IN WITNESS WHEREOF, the Parties have executed this Amendment as of
the date first above written.

 

EXECUTIVE:

 

 

/s/ R. Richard Fontaine_____________

R. Richard Fontaine

 

THE COMPANY:

 

GAMESTOP CORP.

 

 

By: /s/ Daniel A. DeMatteo__________

Name:  Daniel A. DeMatteo

Title:  Executive Chairman

 